Plaintiff in error, Herman Riggert, was convicted on an information charging that he did unlawfully have possession of eight quarts of whisky and 60 half pints of whisky with the intention of selling the same. On the 1st day of June, 1917, judgment was rendered, and he was sentenced to be confined in the county jail for 90 days and to pay a fine of $150 and the costs. From the judgment he appealed, by filing in this court on September 28, 1917, a petition in error with case-made. The proof on the part of the state, showing possession of the intoxicating liquor as charged is conclusive and uncontradicted. No brief has been filed, and for this reason, when the case was called for final submission, the Attorney General moved to affirm the judgment. An examination of the record discloses that the errors assigned are destitute of merit. The judgment of the lower court is therefore affirmed. Mandate forthwith.